DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, drawn to: A supercritical Brayton cycle power generation system comprising: a. At least one compressor for compressing working fluid; b. At least one expander for generating work; c. At least one primary heat exchanger for adding heat to the power generation system; d. At least one temperature control valve located upstream of the at least one compressor; e. A mass management system located downstream of the at least one compressor, the mass management system comprising a pressure control valve for adding mass to the power generation system and a backpressure control valve for removing mass from the power generation system; f. Wherein the at least one temperature valve is configured to maintain working fluid outside of a liquid state.
Group II, claim(s) 8-16, drawn to: A supercritical Brayton cycle power generation system comprising: a. A first compressor for compressing working fluid; b. A second compressor for compressing working fluid; c. An inter-stage cooler, d. Wherein the inter-stage cooler is positioned downstream of the first compressor and upstream of the second compressor such that working fluid is cooled by way of the inter-stage cooler prior to the inlet of the second compressor; e. A primary expander for generating work; f. A cascade expander for generating work; g. A cascade heat exchanger positioned downstream of the primary expander and upstream of the cascade expander such that excess heat from the primary expander is transferred to the working fluid entering the cascade expander.
Group III, claim(s) 17-20, drawn to: A supercritical Brayton cycle power generation system comprising: a. a cascade expander mechanically rotationally connected to a first compressor through a first pinion shaft; b. a primary expander mechanically rotationally connected to a second compressor through a second pinion shaft, c. wherein the first pinion shaft and second pinion shaft are mechanically rotationally connected through a gear, and d. a generator mechanically rotationally connected to the first and second pinion shafts..
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a supercritical Brayton cycle power generation system comprising at least one compressor and at least one expander, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wygant US 2019/0162083 (03/16/2022 IDS), which discloses a supercritical Brayton cycle power generation system (abstract, [0003]) comprising at least one compressor 111, 112, 121, 122 and at least one expander 161, 162, 163, 164.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        08/04/2022